Exhibit 16.1 May 12, 2010 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Southwall Technologies Inc. (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of Southwall Technologies Inc. dated May 11, 2010. We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, /s/ Burr Pilger Mayer, Inc. Burr Pilger Mayer, Inc.
